Exhibit LETTER OF TRANSMITTAL For use by shareholders ofHudson Valley Holding Corp. in connection with the Repurchase Program of Hudson Valley Holding Corp. Please read these instructions carefully. You must use this form: * To tell Hudson Valley Holding Corp. how many shares of common stock (up to 1,000 shares) you wish to submit in the Repurchase Program for the current period. *To submit your Hudson Valley Holding Corp. stock certificates for repurchase, together with all required documentation. If you fail to submit this form by the deadline described below, or if you fail to enclose your Hudson Valley Holding Corp. stock certificates and stock power with medallion signature guaranteed with this form, you will not be able to participate in the Repurchase Program for the current period. The deadline for submission of this form is 5:00 p.m., New York City Time, on the expiration date announced by the Company for the current period Repurchase Program.The expiration date for the current period is announced in a press release distributed by the Company and filed as a Form 8-K with the Securities and Exchange Commission. Please contact the Repurchase Agent with questions.To ensure that you meet the deadline, you should submit this form, your stock certificates and your stock powers with medallion signature guaranteed well before the deadline. We will permit you to revoke the form and we will return your stock certificates to you if you notify us in writing prior to the deadline. To meet the deadline, you must properly complete this form and cause it to be delivered by the deadline, along with your stock certificates and any other documents noted in the instructions below, to Hudson Valley Holding Corp. at the address shown below. If this document is delivered to any address other than the one shown below, it will not be a valid delivery. Hudson Valley Holding Corp. cannot be responsible for documents delivered to the wrong address. The Repurchase Agent is: Hudson Valley Bank – Transfer Agent Wendy
